Citation Nr: 0635816	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  01-09 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to home loan benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant was in the Army National Guard from April 1981 
to October 1986 and had a prior undocumented period of 
service in the Reserves.  Whether he had any active military 
service is to be determined. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 decision of the Department of 
Veterans Affairs (VA) Eligibility Center in Winston-Salem, 
North Carolina.

In October 2004, the Board remanded this issue for further 
evidentiary development, to include rescheduling the 
appellant for a video hearing.  The appellant was scheduled 
for a video hearing in May 2003.  Prior to the scheduled 
hearing, in May 2003, the appellant requested that the 
hearing be rescheduled so that he could further develop his 
appeal.  The Board remanded the claim in October 2004, in 
part to afford the appellant another opportunity to attend a 
hearing.  The appellant was then scheduled for a video 
hearing in November 2004.  However, prior to the hearing 
date, the appellant notified the RO that he would be unable 
to attend the hearing due to bypass surgery; he requested a 
hearing in January 2005.  The appellant was then notified of 
a hearing scheduled for January 2005.  In January 2005, the 
appellant's representative requested that the hearing be 
cancelled, and suggested that the appellant might withdraw 
his claim.  In a July 2005 report of contact, the appellant 
indicated that he missed the January 2005 hearing due to a 
leg amputation, and he requested another hearing date.  The 
request was granted and a hearing was scheduled for January 
2006.  The appellant failed to report for the hearing 
scheduled for January 2006, and in a letter received in 
February 2006 indicated that he did not have the money to get 
there.  He requested that another hearing be scheduled for 
six months later.  In June 2006, the appellant's motion for 
rescheduling was denied because good cause was not shown for 
his failure to appear for the hearing and his failure to 
provide a timely request for a new hearing date.  


REMAND

Of record is an NGB Form 22, Report of Separation and Record 
of Service, for the period from April 1981 to October 1986.  
This form also indicates that the appellant had prior reserve 
component service.  The form does not indicate whether the 
appellant had any active duty.  Therefore, the Board has 
determined that further development to determine whether the 
appellant had active military service is required.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake all 
indicated development to verify any 
periods of active duty or active duty for 
training for the appellant, to include 
requesting the appellant to submit any 
documentation in his possession, such as 
orders and pay records, showing that he 
served on active duty or active duty for 
training in the U.S. Army National Guard.

2.  The RO or the AMC should then 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted to his satisfaction, a 
supplemental statement of the case should 
be issued to the appellant and his 
representative, and they should be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



